Citation Nr: 0701798	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He died in April 2002.  The appellant is the widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the benefits sought on 
appeal.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2005.  
A transcript of the hearing is associated with the veteran's 
claims folders.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
April 2002; the immediate cause of death was listed as 
metastatic renal cell cancer.

2.  During the veteran's lifetime, service connection was 
established for PTSD, evaluated as 100 percent disabling; and 
for  atherosclerotic disease, evaluated as 10 percent 
disabling.  Service connection was also in effect for the 
following disorders, with each disorder evaluated as non 
compensable: residuals of a right shoulder shell fragment 
wound; residuals of a cerebral aneurysm with right sided 
weakness of the upper extremity; and residuals of a cerebral 
aneurysm with right sided weakness of the lower extremity.
 
3. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.
 
4. The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death.
 
CONCLUSIONS OF LAW
 
1. A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2006).
 
2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The claims were readjudicated in a 
January 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date for benefits sought on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claims of entitlement to service connection 
for the cause of death and DIC benefits, and any questions as 
to the appropriate effective date to be assigned are moot.  
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as private medical records, 
and there is no pertinent evidence which is not currently 
part of the claims file.  The appellant offered testimony at 
a Travel Board hearing in June 2005. Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.
 



Background
 
The applicant is seeking service connection for the cause of 
the veteran's death, and entitlement to DIC benefits under 
38 U.S.C.A. § 1318. The death certificate shows that the 
veteran died in April 2002 due to metastatic renal cell 
cancer.
 
At the time of his death, the veteran was service connected 
for PTSD, evaluated as 100 percent disabling; and for  
atherosclerotic disease, evaluated as 10 percent disabling.  
Service connection was also in effect for the following 
disorders, with each disorder evaluated as non compensable: 
residuals of a right shoulder shell fragment wound; residuals 
of a cerebral aneurysm with right sided weakness of the upper 
extremity; and residuals of a cerebral aneurysm with right 
sided weakness of the lower extremity.
 
The appellant does not contend, and the evidence does not 
establish, that the veteran had renal cell cancer in service 
or within one year of service. Instead, the appellant argues 
that the veteran was exposed to Agent Orange in service and 
that this may have caused his cancer. The appellant also 
argues that the veteran's service-connected PTSD may have 
materially contributed to the veteran's death.
 
On July 10, 1992, the veteran filed a claim for an increase 
in his service connected PTSD which was evaluated as 10 
percent disabling at the time. When the veteran filed his 
claim for the increase, he indicated that he had not sought 
treatment for his PTSD. A September 1992 rating decision 
cited no treatment records which would warrant an increase in 
the veteran's PTSD and continued the 10 percent disability 
evaluation. 
 
Subsequent treatment reports dated November 1993 to April 
1996 for PTSD, to include information that the veteran had 
suffered an aneurysm with residual neurological problems, 
prompted the RO in a January 1997 Statement of the Case to 
increase the veteran's service connected PTSD to 50 percent 
effective November 1, 1993, the date of the VA consultation 
report. 
 
In October 1997, the veteran underwent a VA examination and 
in a January 1998 rating decision the veteran's PTSD 
evaluation was increased to 100 percent effective November 1, 
1993.
 
Service medical records show no treatment for renal cell 
cancer.  The veteran's military records reflect that he 
served in Vietnam.
 
A letter dated March 2002 from a staff oncologist at the VA 
Puget Sound Health Care System indicated the veteran was 
diagnosed with metastatic renal cell cancer in October 2001 
and had a rapidly progressive course of terminal renal cell 
cancer. It was noted that the veteran was home with hospice 
care, was intermittently incoherent, and unable to travel for 
any reason.
 
At her June 2005 Travel Board hearing, the appellant 
testified that the veteran should have been given a VA 
examination after he asked for an increase in his service 
connected PTSD evaluation in June 1992. The veteran was 
granted a 100 percent evaluation effective November 1, 1993. 
It was argued that if the veteran was 100 percent disabled in 
1993, he was 100 percent disabled in 1992, the date he asked 
for an increased which was denied and continued at 10 
percent. The appellant testified to the veteran's PTSD 
symptoms during this time period. 
 
The appellant also indicated that there might have been a 
connection between the veteran's renal cancer and the 
medication he was taking for his PTSD. The appellant stated 
that a doctor never suggested that the medication the veteran 
was taking for any service connected disability caused or 
aggravated his renal cancer. The appellant also testified 
that she was never told by doctors that the veteran's renal 
cancer was aggravated by his PTSD. The appellant indicated 
that during to the period prior to his grant of 100 percent, 
in 1992, for PTSD he was seen by a psychologist on a weekly 
basis in Aberdeen, Washington. The record was kept open for a 
period of 60 days so that the appellant could secure these 
medical records. No medical evidence for this time period was 
received.
 
Analysis
 
	Cause of Death
	
A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b).
 
A contributory cause of death is inherently one not related 
to the principal cause. It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death. It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116(a)(3)(West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).
 
The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  Renal cancer 
has specifically been found by the Secretary not to be 
associated with inservice herbicide exposure, and hence, the 
presumption of 38 C.F.R. §§ 3.307, 3.309 is not applicable.  
68 Fed.Reg. 27630-41 (May 20, 2003).
 
Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).
 
In this case, it is not disputed that at the time of his 
April 2002 death, the veteran was service connected for PTSD, 
evaluated as 100 percent disabling; and for  atherosclerotic 
disease, evaluated as 10 percent disabling.  Service 
connection was also in effect for the following disorders, 
with each disorder evaluated as non compensable: residuals of 
a right shoulder shell fragment wound; residuals of a 
cerebral aneurysm with right sided weakness of the upper 
extremity; and residuals of a cerebral aneurysm with right 
sided weakness of the lower extremity.  However, the evidence 
of record does not establish that these disabilities caused, 
or substantially and materially contributed to the cause of 
the veteran's death.  Rather, the appellant contends that the 
veteran's April 2002 death from metastatic renal cell cancer 
was related to Agent Orange exposure while the veteran was in 
Vietnam.
 
In this regard, the competent evidence of record is against 
finding that renal cancer was related to the veteran's 
service to include his service in Vietnam.  In order for a 
veteran to establish service connection on a presumptive 
basis for a disability that results from exposure to 
(herbicides) Agent Orange while serving in Vietnam, the 
disability must be one that is statutorily listed as a 
presumptive condition. 
 
In this case, the medical evidence demonstrates that from 
October 2001 to April 2002, the veteran sought treatment for 
metastatic renal cell cancer.  His death certificate reflects 
that his immediate cause of death was metastatic renal cell 
cancer; however, the disabilities that have been positively 
associated with Agent Orange do not include renal cell 
cancer.  See 38 C.F.R. §§ 3.307, 3.309.  As noted above, the 
Secretary of Veterans Affairs, in May 2003, specifically 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for renal cancer.  See, 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).
 
In the absence of any competent evidence to the contrary, the 
veteran's renal cell cancer is not associated with Agent 
Orange exposure in Vietnam.
 
Further, the appellant has not presented any competent 
medical evidence that causally links the veteran's metastatic 
renal cell cancer to exposure to Agent Orange in service. 
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994). In short, 
there is simply no medical evidence of record supporting a 
causal connection between the veteran's exposure to 
herbicides during service and his metastatic renal cell 
cancer.
 
The appellant has alleged that the veteran's death was a 
direct result of service, i.e., exposure to Agent Orange/or 
his service connected PTSD contributed to his death.  These 
lay statements, however, are not supported by any medical 
evidence.  As a lay person, her statements on such matters do 
not constitute competent medical evidence, since she has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.)
 
Accordingly, the Board finds that the competent evidence of 
record is against finding that the veteran's death from 
metastatic renal cell cancer was due to his active military 
service.  While is grateful for the veteran's service, the 
preponderance of the evidence is against her claim.  The 
Board has considered the doctrine of reasonable doubt to the 
appellant but it does not find that the evidence is of such 
approximate balance as to warrant its application.  
38 U.S.C.A. § 5107.
 
b. DIC under 38 U.S.C.A. § 1318
 
Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his own willful misconduct and at 
the time of death, the veteran was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death. The 
total rating may be either schedular or based upon 
unemployability. 38 U.S.C.A. § 1318 (West 2002).
 
In this case, the veteran's combined rating at the time of 
his death in April 2002 was 100 percent.  The veteran had 
been granted an increase to 100 percent for his PTSD 
effective November 1, 1993.  In light of these dates, it is 
self evident that the veteran was not entitled to a 100 
percent rating for 10 years prior to his demise.  Further, he 
was not entitled to a total disability evaluation based on 
individual unemployability for the 10 years prior to his 
death.
 
While the appellant argues that the veteran "should have 
been" rated 100 percent since 1992, which would have been 10 
years prior to his death, the United States Court of Appeals 
for the Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003), affirmed VA's finding that 38 C.F.R. § 
3.22 (2006), preclude any "hypothetical look back."  Hence, 
the Court agreed that 38 C.F.R. § 3.22 preclude a grant of 
the appeal under the theory suggested by the appellant. While 
the provisions of 38 C.F.R. § 3.22 do not preclude the 
appellant from arguing that prior rating decisions were 
clearly and unmistakably erroneous, a claim of clear and 
unmistakable error has not been presented in this case.
 
Accordingly, given the fact that the veteran was not rated 
100 percent disabled due to a service connected disorder for 
10 years prior to his death, and given that a total 
disability evaluation based on individual unemployability was 
not in effect for 10 years prior to his death, entitlement to 
DIC under 38 U.S.C.A. § 1318 is denied as a matter of law.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


